PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                   _____________

                     No. 17-3480
                   _____________

                KAREEM GARRETT,
                         Appellant

                          v.

 WEXFORD HEALTH; DR. NAJI MUHAMMAD, Medical
    Director; DEBRA YOUNKIN, Corrections Health
Administrator Nurse; JANET PEARSON, Nurse Supervisor;
          DEB CUTSHALL, PHS Administrator;
   DR. KATHRI, Psychologist; STEVEN GLUNT; P.A.
  PHYSICIAN JOE; P.A. PHYSICIAN CASEY; NURSE
       LORI; NURSE DEBBIE; NURSE RODGER;
NURSE JOHN; NURSE HANNA; SUPERINTENDENT K.
   CAMERON; DEPUTY SUPERINTENDENT DAVID
         CLOSE; DEPUTY SUPERINTENDENT
      (SECURITY) K. HOLLINBAUGH; DORETTA
 CHENCHARICK, Grievance Coordinator/Superintendent's
  Assistant; JOEL BARROWS, Major of Unit Managers;
      JAMES MORRIS, Major of the Guard; PEGGY
             BAUCHMAN, Business Manager;
     TRACEY HAMER, Personnel Officer; CAPTAIN
          BRUMBAUGH; CAPTAIN MILLER;
  LT. SHEA, Security Lieutenant; LT. HORTON; Security
Lieutenant; LT. LEWIS, Training Lieutenant; LT. GLASS;
  L.S. KERNS-BARR, Hearing Examiners/Committee; F.
NUNEZ; JACK WALMER, Licensed Psychology Manager;
     PROGRAM REVIEW COMMITTEE (PRC); M.J.
 BARBER, Unit Manager, "F" Unit; MR. SHETLER, Unit
 Manager, "C" Unit; MS. COGAN, Corrections Counselor,
 "F" Unit; MR. LITTLE, Corrections Counselor, "C" Unit;
         SGT. SNIPES, Block Sergeant "F" Unit;
  SGT. JAMES, Block Sergeant "F" Unit; SGT. YOUNG,
Block Sergeant "F" Unit; MEDICAL OFFICER LONDON;
  MEDICAL OFFICER OWENS; OFFICER GARVEY,
  R.H.U. L-5 Security; OFFICER UNCLES, R.H.U. L-5
                         Security
                    _____________

      On Appeal from the United States District Court
         for the Western District of Pennsylvania
              District Court No. 3-14-cv-00031
       District Judge: The Honorable Kim R. Gibson

                   Argued June 26, 2019

      Before: SMITH, Chief Judge, CHAGARES and
           GREENAWAY, JR., Circuit Judges

                (Filed: September 10, 2019)


Justin Berg                      [ARGUED]
University of Pennsylvania
School of Law
3400 Chestnut Street
Philadelphia, PA 19104




                             2
Stuart T. Steinberg
Cory A. Ward
Dechert LLP
2929 Arch Street
18th Floor, Cira Centre
Philadelphia, PA 19104
       Counsel for Appellant

Samuel H. Foreman                 [ARGUED]
Benjamin M. Lombard
Weber Gallagher Simpson Stapleton
Fires & Newby
Four PPG Place
5th Floor
Pittsburgh, PA 15222
       Counsel for Appellees Naji, Cutshall,
       Nagel, Thornley, and Wexford Health Sources, Inc.

Mary L. Friedline
Kemal A. Mericli                 [ARGUED]
Daniel B. Mullen
Office of Attorney General of Pennsylvania
1251 Waterfront Place
Pittsburgh, PA 15222
       Counsel for Appellee Younkin

Cassidy L. Neal                  [ARGUED]
Matis Baum & O’Connor
912 Fort Duquesne Boulevard
Pittsburgh, PA 15222
       Counsel for Appellee Kahtri




                               3
                     ________________

                 OPINION OF THE COURT
                    ________________

SMITH, Chief Judge.

        Kareem Garrett sued prison officials claiming that they
were deliberately indifferent to his serious medical needs and
that they retaliated against him. The District Court dismissed
many of Garrett’s claims for failure to fully exhaust
administrative remedies pursuant to the Prison Litigation
Reform Act (PLRA), 42 U.S.C. § 1997e(a), and dismissed the
remainder of his claims for failure to satisfy the “short and
plain statement” requirement of Rule 8 of the Federal Rules of
Civil Procedure. Because we conclude that the District Court
erred in dismissing the claims, we will vacate and remand this
matter for further proceedings.

                               I.

                              A.

       On February 14, 2014, Garrett, then a prisoner at SCI
Houtzdale, filed a six-page pro se civil rights complaint
pursuant to 42 U.S.C. § 1983 in the United States District Court
for the Middle District of Pennsylvania. Garrett alleged that,
while incarcerated, he had been prescribed a wheelchair and
walker to assist him with mobility. Upon being transferred to
SCI Houtzdale in January 2014, medical staff at that facility
allegedly discontinued Garrett’s use of a walker and
wheelchair, forbade him from receiving walking assistance
from other inmates, and discontinued his “psych” medication.




                               4
According to Garrett, these decisions severely restricted his
mobility, caused falls giving rise to further serious injury, and
prevented him from accessing both medication and food. In
addition, he alleged that the medical staff conducted a rectal
examination without his consent and that this amounted to
sexual assault. Garrett named six individual defendants1 and
sought injunctive and declaratory relief and compensatory and
punitive damages. He acknowledged on the first page of his
complaint that, although he had filed grievances concerning his
claims, the grievance process was not complete.

                               B.

       On February 24, 2014, Garrett’s complaint was
transferred to the United States District Court for the Western
District of Pennsylvania, the District in which SCI Houtzdale
is located. Garrett filed an amended complaint as of right in
March 2014, submitting lengthier and more detailed
allegations and adding additional staff as defendants.2 Garrett
re-alleged the denial of medication and assistive devices,
which led to aggravated injuries and serious falls, missed
meals, the inability to receive medication on the “pill line,”


1
 Garrett named Dr. Naji, Debra Younkin, Janet Pearson,
Deborah Cutshall, Shella Khatri, and Steven Glunt.
2
  In addition to the original six defendants, Garrett named
Wexford Health, Superintendent Cameron, Deputy
Superintendent Close, K. Hollinbaugh, Doretta Chencharick,
Joel Barrows, L.S. Kerns-Barr, Jack Walmer, M.J. Barber, Mr.
Shetler, Ms. Cogan, Mr. Little, and unidentified “operational
staff.”




                               5
denial of access to previously prescribed medications, and the
inability to bathe himself. And he included new claims. For
instance, he alleged that staff issued him “misconducts” for
asking for assistance with walking and that they declined to
provide health care after falls and laughed when he fell and
struggled on the floor. He also alleged that he experienced
retaliation for filing grievances and for pursuing his § 1983
complaint. Garrett identified grievances that he had filed
concerning some of these claims.

       On April 17, 2014, the Secretary’s Office of Inmate
Grievances and Appeals issued a Final Appeal Decision on
seven of Garrett’s grievances concerning his alleged
mistreatment at SCI Houtzdale.3 The Final Appeal Decision


3
  The seven grievances included, inter alia, descriptions of the
following incidents: (1) on January 9, 2014, medical staff
conducted an unwanted rectal examination amounting to
sexual assault, and Dr. Naji ordered the denial of a walker and
ordered Dr. Khatri to discontinue Garrett’s “psych”
medication; (2) on January 13, 2014, Dr. Naji ordered that
Garrett’s walker be confiscated, thereby preventing Garrett
from walking, accessing food, or showering, and causing him
to suffer injury from falls; (3) on January 17, 2014, Garrett
urinated on himself and could not properly bathe afterwards
because Dr. Naji denied him a walker or wheelchair and prison
officials denied him access to a handicapped-accessible
shower; (4) on January 18, 2014, Garrett was denied any
medication stronger than Tylenol for severe back spasms and
chest and back pain; and (5) on January 23, 2014, Garrett
suffered adverse health effects from the denial of a wheelchair
and walker and could not obtain medication or food due to his
inability to walk.




                               6
indicates that “[Garrett’s] concern of not being provided proper
medical care was reviewed along with [his] medical record by
the staff of the Bureau of Health Care Services. It was
determined that the medical care provided was reasonable and
appropriate. . . . No evidence of neglect or deliberate
indifference has been found.”4 Joint Appendix (“JA”) 163.

                               C.

        Soon thereafter, on June 3, 2014, Garrett filed a second
amended complaint (SAC), having been granted leave from the
District Court to do so. The SAC named more than forty
defendants.5 Garrett once again complained of inadequate
medical treatment, including the withholding of a walker and
wheelchair. He alleged that staff did not provide treatment
after falls, relegated him to solitary confinement for asking for



4
  Additional final grievance appeal decisions resolving other,
similar grievances were issued throughout the summer and fall
of 2014.
5
  The SAC named the following defendants: Dr. Naji, Debra
Younkin, Janet Pearson, Deb Cutshall, Shella Khatri, P.A. Joe,
P.A. Casey, Nurse Lori, Nurse Debbie, Nurse Rodger, Nurse
John, Nurse Hanna, Superintendent Cameron, Steven Glunt,
David Close, K. Hollinbaugh, Dorretta Chencharick, Joel
Barrows, James Morris, Peggy Bachman, Tracey Hamer,
Captain Brumbaugh, Captain Miller, Lt. Shea, Lt. Horton, Lt.
Lewis, Lt. Glass, L.S. Kerns-Barr, F. Nunez, Jack Walmer,
M.J. Barber, Mr. Shetler, Ms. Cogan, Mr. Little, Sgt. Snipes,
Sgt. James, Sgt. Young, Medical Officer London, Medical
Officer Owens, Security Officer Garvey, Officer Uncles, and
unidentified “operational staff.”




                               7
help walking, and denied him meals. He added descriptions of
additional incidents, including an occasion on March 20, 2014,
when medical staff left him strapped to a stretcher for nine
hours without treatment, unable to move or relieve himself and,
later, denied him access to a handicapped-accessible shower in
which to clean up after soiling himself. Garrett also alleged
that he was denied access to a “disability gym” as part of his
medical treatment. The SAC averred that Garrett had
“[e]xhaust[ed] [a]ll [a]dministrative [r]emedies.” JA 89.

        Several groups of defendants filed motions to dismiss
the SAC. In December 2014, Garrett requested a stay until
after his expected release in March 2015 in order to attempt to
obtain private counsel.6 The Magistrate Judge granted the stay
request and directed that Garrett must respond to the motions
to dismiss by May 15, 2015.7 In April, Garrett sought an
additional stay, which the Magistrate Judge granted.

        On July 15, 2015, Garrett notified the District Court that
he had been released on May 19, 2015. He also moved to lift
the stay and for appointment of counsel. The Magistrate Judge
lifted the stay, denied the counsel motion without prejudice,
directed Garrett to update his financial information in light of


6
 Garrett previously had moved three times for the appointment
of counsel. The Magistrate Judge denied each motion without
prejudice.
7
  Although the District Court did not rule on the other motions
to dismiss, it granted a motion to dismiss filed by Wexford
Health, concluding that Garrett had erroneously named an
incorrect entity that does not provide medical care to prisoners
at SCI Houtzdale. Garrett has not appealed that dismissal.




                                8
his release from prison, and set a deadline for Garrett to
respond to the motions to dismiss.

             Garrett timely responded to the motions to
dismiss and again sought to amend the complaint. In February
2016, the Magistrate Judge granted his motion to amend.

                             D.

       The Third Amended Complaint (TAC) (which Garrett
mistakenly titled “Second Amended Complaint”) was
docketed on February 5, 2016. In the TAC, in addition to
pursuing relief under § 1983, Garrett added a reference to the
Americans with Disabilities Act (ADA) and a claim of
intentional infliction of emotional distress. The TAC added
more than thirty additional defendants,8 realleged the prior
claims concerning the alleged denial of medical care, and
added several supplemental claims, including claims of

8
  In addition to those named in the SAC, the TAC added
Wexford Health Sources, Inc., Nurse Rich, Nurse Barnes,
Nurse Rob Simongton, Nurse John Altemus, Nurse Lisa
Hanna, Nurse Gray, Dr. Haresh Pandya, Dr. William
Bainbridge, Dr. Nail [sic] Fisher, Dr. Ralph W. Smith, Dr.
Muhammad Golsorkhi, Dr. Jafar M., Physician Frederick,
Peter Clernick, D.O., Dean Moesh, M.D., Nurse Joyce, Warren
Gross, M.D., L.F., Rochelle Rosen, M.D., James Collins,
M.D., Paul Noel, III, M.D., R. Mechack, P.A., Supervisor Bob,
Nurse Jose, Nurse Grimley, John Wetzel, John Sawtelle, Robin
Lewis, Rebecca Reifer, Sgt. White, C.O. Kowaryk, Officer
Blackson, Sgt. Chappell, Officer Hunt, Sgt. Woomer, Sgt.
Snyder, Mr. Defelice, Heather Moore, Officer McClellan, and
Officer English.




                              9
retaliation.9 Garrett alleged that he had filed grievances as to
some of these claims, and the record reflects that he had fully
exhausted at least three of them prior to his release.

      Several groups of defendants again filed motions to
dismiss. In support of dismissal, defendants Khatri, Dr. Naji,
Cutshall, Thornley, and Nagel (collectively referred to as the
Medical Defendants10) argued that the complaint should be
dismissed for failure to properly exhaust administrative
remedies under the PLRA. The Magistrate Judge converted
the Medical Defendants’ motions to motions for summary


9
  Among the newly added allegations were descriptions of the
following incidents: (1) on April 10, 2014, two officials
(Woomer and Defelice) told other inmates to stop helping
Garrett walk and, when he fell as a result, Woomer told him to
“crawl like a dog,” JA 142; (2) on April 24, 2014, an official
(Hunt) retaliated against Garrett by threatening him and calling
him a racial slur for having other inmates assist him and
because he engaged in protected activities (i.e., filing
grievances); (3) on May 11, 2014, medical staff (Rich, Rodger,
and Barnes) intentionally tampered with Garrett’s medical
records to hide the results of an abnormal EKG reading and
refused to provide adequate treatment for chest pain and a
possible coronary condition; (4) on June 15, 2014, an official
(James) awoke Garrett by slamming him on the chest to deliver
a written misconduct in retaliation for filing grievances; and
(5) on July 9, 2014, prison officials (McClellan, Hunt, Young,
and Barber) denied Garrett access to a handicapped-accessible
shower, after which he fell and injured himself.
10
 Dr. Khatri has separate counsel from the other four Medical
Defendants.




                              10
judgment. The remaining defendants (collectively referred to
as the Corrections Defendants) did not assert an administrative
exhaustion defense. Instead, the Corrections Defendants
argued that the TAC failed to comply with Rules 8 and 12 of
the Federal Rules of Civil Procedure, and argued that they were
entitled to dismissal or, in the alternative, to a more definite
statement under Rule 12(e).

       On July 14, 2016, the Magistrate Judge issued a report
and recommendation (R&R) recommending that the claims
against the Medical Defendants be dismissed for failure to fully
exhaust administrative remedies. Relying upon our decision in
Ahmed v. Dragovich, 297 F.3d 201, 210 (3d Cir. 2002), the
Magistrate Judge concluded that Garrett’s status as a prisoner,
and the status of the administrative grievance process, must be
considered as of the time Garrett filed his original complaint
(February 2014), not as of the filing of the TAC (February
2016). Thus, although many of Garrett’s claims were
administratively exhausted and he was no longer in prison by
the time he filed the TAC, the Magistrate Judge recommended
that summary judgment be granted in favor of the Medical
Defendants based on Garrett’s initial failure to exhaust.

       As to the Corrections Defendants, the Magistrate Judge
observed that the TAC consisted of 36 typewritten pages
containing 90 paragraphs, “yet there is virtually no detail as to
who did what and the dates of when the violations allegedly
occurred.” JA 9. The R&R noted that Garrett had cited the
ADA but had purported to file his complaint only under § 1983,
that the TAC contained references to injunctive relief, which
was moot due to Garrett’s release, and that the TAC referred to
the prior iterations of the complaints as “supplemental” to the
original complaint, rather than as amendments. In addition, the




                               11
R&R observed that the TAC referred to more than 60
defendants, but only 37 had been served.

        The Magistrate Judge determined that requiring the
Corrections Defendants to respond to the TAC’s allegations as
pleaded would be unreasonable, and therefore recommended
granting the motion for a more definite statement. She
expressly cautioned Garrett that this last opportunity to amend
should not be viewed as an invitation to add new and unrelated
allegations or defendants. She further cautioned that a failure
to comply would result in dismissal. Finally, the Magistrate
Judge stated that any claims against the Corrections
Defendants, like the claims against the Medical Defendants,
could be subject to dismissal for failure to exhaust “if [Garrett]
failed to exhaust those claims prior to bringing this lawsuit.”
JA 11. On September 9, 2016, the District Court adopted the
R&R and issued an appropriate opinion and order.

                               E.

       On November 21, 2016, Garrett filed his Fourth
Amended Complaint (FAC). The FAC, at fifteen typewritten
pages, is less than half the length of the TAC. Consistent with
the Magistrate Judge’s instructions, the FAC included dates
and times for most of the alleged events, trimmed the number
of defendants,11 and omitted most of the extraneous references

11
   Although the FAC names many of the same defendants as
the TAC, Garrett did not include seventeen individuals who
had been named in the TAC (Dr. William Bainbridge, Dr. Nail
[sic] Fisher, Dr. Ralph W. Smith, Dr. Muhammad Golsorkhi,
Dr. Jafar M., Physician Frederick, Peter Clernick, D.O., Dean
Moesh, M.D., Nurse Joyce, Warren Gross, M.D., L.F.,
Rochelle Rosen, M.D., James Collins, M.D., Paul Noel, III,




                               12
to the ADA and injunctive relief.12 In many paragraphs of the
FAC, Garrett included a copy of the entire list of more than
fifty defendants, broadly alleging that all of the defendants
somehow directly participated in his mistreatment, were aware
of that mistreatment and did not step in to help him, or
participated in retaliation against him.

        The FAC also included Garrett’s claims against the
Corrections Defendants which had first appeared in the TAC.
Contrary to the Magistrate Judge’s direction, Garrett re-
pleaded the previously dismissed claims against the Medical
Defendants alleging deliberate indifference to his medical
needs beginning in January 2014. Garrett did, however, adhere
to her instruction not to present new claims in the FAC.



M.D., R. Mechack, P.A., Supervisor Bob, Nurse Jose, and
Nurse Grimley).
12
   Garrett has not raised any arguments on appeal concerning
an ADA claim. We therefore regard that claim as abandoned.
See Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993).
Garrett’s counsel also has not raised any arguments on appeal
concerning the FAC’s reference to injunctive relief. To the
extent Garrett’s initial pro se appeal brief raised arguments
concerning a right to injunctive relief, we agree with the
Magistrate Judge that any request for injunctive relief is moot
due to Garrett’s release. See, e.g., Sutton v. Rasheed, 323 F.3d
236, 248 (3d Cir. 2003) (per curiam) (claims for injunctive
relief generally become moot when the inmate is no longer at
the facility being complained of). We therefore affirm the
dismissal of the request for injunctive relief.




                              13
        On June 12, 2017, the Magistrate Judge issued yet
another R&R. In it, she again recommended dismissal of the
claims against the Medical Defendants for the same reason she
had previously given—Garrett’s failure to exhaust
administrative remedies as of the initial February 2014 filing
date.13 She recommended that the claims against the
Corrections Defendants also be dismissed because “Plaintiff
has utterly failed to once again comply with Rule 8,”
concluding that the FAC was neither “short” nor “plain.” JA
22. She also concluded that the FAC lacks the facial
plausibility to survive a motion to dismiss. The Magistrate
Judge stated: “Plaintiff’s factual and legal allegations are, to a
substantial extent, incomprehensible. There is still virtually no
detail as to who did what and when.” JA 22. She therefore
recommended that the FAC be dismissed in its entirety for
failure to comply with Rule 8.

       On October 11, 2017, the District Court overruled
Garrett’s objections to the R&R, adopted the Magistrate
Judge’s recommendations, dismissed the claims against the
Medical Defendants for failure to exhaust administrative
remedies, dismissed the claims against the Corrections




13
  Given his pro se status, we do not fault Garrett for repleading
his claims against the Medical Defendants in the FAC despite
the Magistrate Judge’s instruction to the contrary. Repleading
preserved the dismissal of those claims for our appellate
review. See Palakovic v. Wetzel, 854 F.3d 209, 220 (3d Cir.
2017) (recognizing that a party should take affirmative
measures to ensure the preservation of dismissed claims in a
subsequent amended pleading).




                               14
Defendants pursuant to Rule 8, and closed the case. Garrett
timely appealed.14

                              II.15

        The PLRA provides in relevant part: “No action shall
be brought with respect to prison conditions under section 1983
of this title, or any other Federal law, by a prisoner confined in
any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.” 42
U.S.C. § 1997e(a). Because he was a prisoner in February
2014, the PLRA applied to Garrett when he filed his original
complaint. The grievance process was not complete as of that
date. But Garrett later was released from prison, and
subsequently filed the TAC (and, later, the FAC). Nonetheless,
the District Court interpreted the PLRA’s “[n]o action shall be

14
   The District Court had jurisdiction pursuant to 28 U.S.C.
§ 1331. We have appellate jurisdiction under 28 U.S.C.
§ 1291. Because this appeal is taken from the District Court’s
final judgment, we have jurisdiction to review the District
Court’s judgment and the interlocutory orders that merge into
the final judgment. See Palakovic, 854 F.3d at 220; In re
Westinghouse Sec. Litig., 90 F.3d 696, 706 (3d Cir. 1996).
Accordingly, we have jurisdiction to consider both the District
Court’s dismissal of the TAC as well as its dismissal of the
FAC.
15
   We extend our gratitude to Justin Berg of the University of
Pennsylvania Law School and Stuart Steinberg and Cory Ward
of Dechert LLP for donating their time and talent in accepting
this pro bono appointment and for zealously representing
Kareem Garrett before our Court.




                               15
brought” language to require that administrative exhaustion be
complete as of the filing of the initial complaint, regardless of
whether the complaint is supplemented or amended after a
change in the plaintiff’s custody status.16 We review the
District Court’s interpretation of the PLRA de novo. Abdul-
Akbar v. McKelvie, 239 F.3d 307, 311 (3d Cir. 2001) (en banc).

                               A.

       Garrett’s TAC served two functions. It presented
additional claims arising out of the events described in the


16
   We note that we have allowed complaints filed prematurely
to be dismissed without prejudice and then refiled when the
administrative remedies were exhausted. “[O]ur pre-PLRA
cases involving exhaustion by federal prisoners have stated
that ‘[i]f . . . the administrative remedy has not been exhausted,
the complaint should be dismissed without prejudice to its
reinstatement [after exhaustion].’” Ghana v. Holland, 226
F.3d 175, 184 n.4 (3d Cir. 2000) (quoting Veteto v. Miller, 794
F.3d 98, 100 (3d Cir. 1986)). We then, in a post-PLRA case,
concluded that “District Court[s] must continue to follow the
procedures mandated by our pre-PLRA cases.” Shane v.
Fauver, 213 F.3d 113, 117 (3d Cir. 2000). We noted that “we
are not aware of any specific support in the legislative history
for the proposition that Congress also wanted the courts to
dismiss claims that may have substantive merit but were
inartfully pled.” Id. Had the District Court here simply
dismissed the complaint without prejudice, then allowed
Garrett to refile once he had exhausted his administrative
remedies, this case may have been able to be resolved in a more
timely and efficient manner.




                               16
original complaint, but which Garrett had not set forth in prior
pleadings. It also presented new facts and claims that arose
only after the filing of the original complaint, including
Garrett’s release from prison. Accordingly, under Rules 15(a)
and 15(d) of the Federal Rules of Civil Procedure, the TAC
became both an amended complaint and a supplemental
complaint.17 See Fed. R. Civ. P. 15(a), 15(d). We therefore

17
   The Medical Defendants argue that the TAC cannot qualify
as a supplemental complaint under Rule 15(d) because Garrett
did not file a motion seeking leave to supplement. We
disagree. It is true that when Garrett filed his motion for leave
to amend, he neither titled the motion as a request to
supplement nor referred to Rule 15(d). But, when he filed that
motion, he included a copy of his proposed TAC. The TAC
includes an entire section devoted to “Plaintiff[’s] Complaints
Supplemental to Presented Medical Complaints” in which
Garrett alleges retaliation since the filing of the original
complaint. JA 150. In addition, while the TAC does not
directly discuss Garrett’s release, it mentions his parole date—
a date which had passed by the time he filed the motion for
leave to amend. It also reflects his private address rather than
a prison address. Thus, the proposed TAC contained
supplemental facts and claims that occurred after the initial
filing date, and the Magistrate Judge was aware of those
supplemental facts and claims when she granted Garrett leave
to file it. And although she chastised Garrett for including new
claims in the TAC, she did not strike them. Accordingly, and
particularly in light of Garrett’s pro se status and our policy of
considering motions based on their substance rather than their
title, see Lewis v. Att’y Gen., 878 F.2d 714, 722 n.20 (3d Cir.
1989) (“A pleading will be judged by its substance rather than
according to its form or label.”) (quoting 5 C. Wright & A.




                               17
begin our discussion by considering the purpose and effect of
filing a supplemental or amended complaint under Rule 15.

         “The function of Rule 15(a), which provides generally
for the amendment of pleadings, is to enable a party to assert
matters that were overlooked or were unknown at the time the
party interposed the original complaint.” 6 C. Wright & A.
Miller, Federal Practice and Procedure § 1473 (3d ed. 2019).
Rule 15(a) embodies the federal courts’ policy of liberal
pleading amendment by ensuring that an inadvertent error in,
or omission from, an original pleading will not preclude a party
from securing relief on the merits of his claim. Arthur v.
Maersk, Inc., 434 F.3d 196, 202 (3d Cir. 2006). In general, an
amended pleading supersedes the original pleading and renders
the original pleading a nullity. Palakovic, 854 F.3d at 220;
Wright & Miller, supra, § 1476. Thus, the most recently filed
amended complaint becomes the operative pleading. See W.
Run Student Hous. Assocs., LLC v. Huntington Nat’l Bank, 712
F.3d 165, 171 (3d Cir. 2013). It has long been the rule then
that where a party’s status determines a statute’s applicability,
it is his status at the time of the amendment and not at the time
of the original filing that determines whether a statutory
precondition to suit has been satisfied.18 See, e.g., Mo., K&T
Railway Co. v. Wulf, 226 U.S. 570, 575 (1913) (amended


Miller, Federal Practice and Procedure § 1286 (1969)), we
conclude that Garrett properly invoked Rule 15(d) and that his
TAC was, in part, a supplemental complaint.
18
   Of course, the original pleading is not entirely without effect.
When the original pleading has been superseded, an amended
pleading still may relate back to the filing date of the original
pleading for statute of limitations purposes. Fed. R. Civ. P.
15(c).




                                18
petition related back to commencement of action and cured
initially improper pleading); New Rock Asset Partners, L.P. v.
Preferred Entity Advancements, Inc., 101 F.3d 1492, 1503 (3d
Cir. 1996) (subject matter jurisdiction must be reassessed as of
the filing of the amended complaint).

        Rule 15(d) operates in conjunction with Rule 15(a).
Upon motion and reasonable notice, Rule 15(d) allows a court
to grant a party the ability to “serve a supplemental pleading
setting out any transaction, occurrence, or event that happened
after the date of the pleading to be supplemented.” Fed. R. Civ.
P. 15(d). Thus, rather than set forth additional events that
occurred before the original complaint was filed, as does a Rule
15(a) amendment, a supplemental pleading under Rule 15(d)
presents more recent events. Rule 15(d) thus promotes a
complete adjudication of the dispute between the parties. See
William Inglis & Sons Baking Co. v. ITT Cont’l Baking Co.,
668 F.2d 1014, 1057 (9th Cir. 1981).

        Rule 15(d) expressly provides that supplementation
may be permitted “even though the original pleading is
defective in stating a claim or defense.” Fed. R. Civ. P. 15(d).
Supplementation under Rule 15(d) therefore can be employed
to allege subsequent facts to cure a deficient pleading. See
Mathews v. Diaz, 426 U.S. 67, 75 & n.8 (1976) (recognizing
that plaintiff who had not satisfied “a nonwaivable condition
of jurisdiction” before filing suit had subsequently satisfied the
condition, so “[a] supplemental complaint in the District Court
would have eliminated this jurisdictional issue”); see also, e.g.,
U.S. ex rel. Gadbois v. PharMerica Corp., 809 F.3d 1, 5 (1st
Cir. 2015) (discussing the use of Rule 15(d) to add newly
arising facts to cure pleading defects such as lack of subject
matter jurisdiction or standing).




                               19
        Our recent decision in T Mobile Ne. LLC v. City of
Wilmington, Del., 913 F.3d 311 (3d Cir. 2019), illustrates the
operation of Rule 15(d) to cure an initially defective complaint.
There, T Mobile sought to proceed in district court pursuant to
the Telecommunications Act of 1996 (TCA), which permits a
disappointed wireless service provider to seek review of a
zoning board decision “within 30 days after” a zoning
authority’s “final action.” 47 U.S.C. § 332(c)(7)(B)(v).
T Mobile filed its complaint within 30 days after the zoning
board’s oral decision, not waiting for the subsequent written
decision, which followed nearly a year later. T Mobile, 913
F.3d at 316–17. The District Court concluded that it lacked
jurisdiction to proceed, despite T Mobile’s later-filed
supplemental complaint addressing the issuance of the final
written decision. Id. at 317.

         On appeal, we agreed with the District Court that the
board’s written decision constituted the appealable “final
action” under the TCA, and so T Mobile’s complaint was not
yet ripe when it was originally filed. Id. at 318, 323. We
determined that the TCA’s 30-day filing requirement is non-
jurisdictional, so the later-filed supplemental complaint, which
T Mobile belatedly filed more than 30 days after the board’s
“final action,” was not necessarily barred. Id. at 324. We then
concluded that T Mobile’s supplemental complaint could—
and did—relate back to the date of the initial complaint to cure
its initial unripeness. Id. at 326.

       We observed that the District Court’s decision to grant
T Mobile’s motion to supplement its complaint under Rule
15(d) was a proper exercise of its discretion. Indeed, we
described the decision as “just” because the defendant “had
long since had notice of the event—the filing of the written
denial—that occurred after the initial pleading.”          Id.




                               20
Moreover, Rule 15(d)’s express terms permit supplementation
where an original pleading is defective. Id.

       Although Rule 15(d) does not expressly indicate
whether or when a supplemental pleading can relate back to the
original complaint, we determined that “case law and
secondary sources have long instructed that once a
supplemental complaint is granted, it is treated like an
amended complaint for purposes of relation back.” Id. at 327.
Thus, like an amended complaint, a supplemental complaint
may “relate back” when it “asserts a claim or defense that arose
out of the conduct, transaction, or occurrence set out—or
attempted to be set out—in the original pleading.” Fed. R. Civ.
P. 15(c)(1)(B). Because T Mobile’s original and supplemental
complaints both “rel[ied] on the same core facts,” relation back
was proper. T Mobile, 913 F.3d at 328.

        As T Mobile makes clear, a supplemental complaint
under Rule 15(d) that relates back to the original complaint
may cure the filing defect in the original complaint. Id. We
observed that this is consistent with the policy underlying Rule
15: “The clear preference embodied in Rule 15 is for merits-
based decision making.” Id. We also noted that many courts
have permitted the use of relation back to address and cure
filing defects, for instance, by permitting a party to re-plead to
establish subject matter jurisdiction or to drop a party that
would bar the exercise of diversity jurisdiction. Id. at 328–29.
This preference for merits-based decision making and the
historical use of Rule 15(d) to cure filing defects militated in
favor of a conclusion that T Mobile’s untimely supplemental
complaint related back so as to cure the unripeness of its
original complaint.




                               21
       When we apply the logic of T Mobile to Garrett’s case,
the outcome is clear. Garrett’s original complaint was
defective because, although he was a prisoner when he filed it,
he failed to first exhaust his administrative remedies by
completing the prison grievance process then in effect. Two
years later, Garrett filed an amended and supplemental
complaint—the TAC—pursuant to Rule 15. The TAC, as the
operative amended pleading, superseded Garrett’s prior
complaints. Palakovic, 854 F.3d at 220. Both the amended
and supplemental claims in the TAC relate back to the original
complaint because they concern the same core operative facts
of which the Medical Defendants long had notice.19 See Fed.
R. Civ. P. 15(c)(1); T Mobile, 913 F.3d at 328. When he filed
the TAC, Garrett was no longer a prisoner and therefore was
not subject to the PLRA’s administrative exhaustion




19
   Pennsylvania’s two-year statute of limitations applies to
Garrett’s § 1983 claims. See Sameric Corp. of Del. v. City of
Phila., 142 F.3d 582, 599 (3d Cir. 1998). Many of the events
giving rise to Garrett’s claims occurred in January 2014, and
the TAC was filed in February 2016, more than two years later.
Because we conclude that the TAC relates back under Fed. R.
Civ. P. 15(c), Garrett does not face a statute of limitations
problem.




                              22
requirement.20 Thus, because it relates back to the original
complaint, the TAC cures the original filing defect.21 Id.


20
   As previously noted, the TAC does not explicitly allege that
Garrett was a non-prisoner at the time he filed it, although that
fact is obvious from the face of the TAC. See supra note 16.
The absence of an express allegation does not impact our
analysis. It was well known to the defendants and to the
District Court that Garrett had been released before he filed the
TAC; he provided written notice advising of that fact.
Moreover, it was not Garrett’s obligation to plead his status as
a non-prisoner because the PLRA is not the source of his claim.
See Jones v. Bock, 549 U.S. 199, 212 (2007). Rather, as the
Supreme Court explained in Bock, the onus is on a defendant
to raise administrative exhaustion as an affirmative defense.
Id. Logically, an individual’s status as a prisoner or non-
prisoner for purposes of the applicability of the PLRA’s
administrative exhaustion provision also cannot be an
affirmative pleading requirement.         Garrett appropriately
argued his status as a non-prisoner in response to the Medical
Defendants’ motion to dismiss the TAC.

21
   A recent decision by the Tenth Circuit, May v. Segovia, 929
F.3d 1223 (10th Cir. 2019), takes a contrary view of the
operation of Rule 15. In May, the Court decided that Rule 15
relates back to the original complaint for purposes of the
PLRA’s exhaustion requirement, concluding that an amended
complaint “supersedes the original complaint’s allegations but
not its timing.” Id. at 1229 (emphasis in original). In addition,
the May Court took the view that relation back for purposes of
cure is only permissible when the pleading flaw is
jurisdictional in nature and is therefore an affirmative pleading




                               23
                               B.

        Before we may undertake the fairly straightforward
Rule 15 analysis, we must resolve an issue which the
Magistrate Judge recognized in her first R&R. A precedential
opinion of this Court can be read to suggest that the § 1997e(a)
administrative exhaustion requirement undermines the usual
operation of Rule 15, so that a complaint that is defective for
failure to satisfy the PLRA’s administrative exhaustion
requirement cannot be cured. Specifically, according to the
Magistrate Judge, under Ahmed v. Dragovich, 297 F.3d 201
(3d Cir. 2002), “Plaintiff’s status as a ‘prisoner’ is determined
at the time his complaint is ‘brought’ or filed in court.”22 JA


requirement. Id. The Tenth Circuit’s approach is at odds with
our decision in T Mobile. We therefore decline to adopt it.
22
   Given the Magistrate Judge’s conclusion (adopted by the
District Court) that Garrett could never have cured his initially
defective complaint, we find it perplexing that Garrett was
repeatedly granted leave to amend. The Medical Defendants
first raised their exhaustion defense in November 2014, and,
rather than permitting multiple amendments over the course of
nearly two years, the District Court could have promptly
considered the defense and denied further amendments as
futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108
(3d Cir. 2002) (leave to amend need not be provided where
amendment would be inequitable or futile). Had that court
done so, the parties would have benefitted from a more prompt
disposition. For example, Garrett could have filed a new
complaint after exhaustion was complete but before both his
release and the running of the statute of limitations. But this
observation has no impact here because, as we will discuss, we




                               24
6. We therefore consider the import of Ahmed and its effect, if
any, on Garrett’s case.

        In Ahmed, the plaintiff filed grievances against two
prison officials alleging excessive force but failed to complete
the grievance appeal process. He then filed a § 1983
complaint. The District Court dismissed the complaint without
prejudice for failure to exhaust administrative remedies
pursuant to the PLRA. Ahmed did not appeal the dismissal.
Subsequently, the statute of limitations for Ahmed’s claim
expired and he was released from prison. Only then did Ahmed
move in the District Court for leave to file an amended
complaint. He proposed that his amended complaint should
relate back to the date of the initial complaint, to reflect both
an untimely effort to appeal his grievance as well as his release
from prison. The District Court denied the post-judgment
motion, and Ahmed appealed.

       We observed that, although the dismissal of the
complaint was without prejudice and therefore was not
immediately appealable, it became a final and appealable
judgment after the statute of limitations expired. 297 F.3d at
207. Once the dismissal became a final judgment, Ahmed
could no longer invoke Rule 15 because that rule is not
intended to permit the post-judgment amendment of a
complaint. Id. at 207–08. Rather, following entry of judgment,
Rule 59 and Rule 60 govern post-judgment proceedings. Id. at
208. We therefore construed Ahmed’s motion as seeking relief
under Rule 60 and considered whether the District Court’s
denial of the motion was an abuse of its discretion. Id. at 209.

do not agree with the District Court’s underlying conclusion
that Garrett’s original complaint suffered from an incurable
flaw.




                               25
We concluded it was not.

       Specifically, we observed that allegations concerning
Ahmed’s untimely appeal of the grievance would not have
cured his failure to exhaust administrative remedies. Id. at 209.
We rejected Ahmed’s argument that his proposed post-
judgment amendment would have demonstrated “substantial
compliance” with the exhaustion requirement as discussed in
Nyhuis v. Reno, 204 F.3d 65, 77–78 (3d Cir. 2000). We
observed, “[w]hatever the parameters of ‘substantial
compliance’ referred to [in Nyhuis], it does not encompass a
second-step appeal five months late nor the filing of a suit
before administrative exhaustion, however late, has been
completed.” Ahmed, 297 F.3d at 209. We therefore concluded
that Ahmed’s proffered post-judgment amendment of the
complaint could not cure its defect. Id.

       We also concluded that a post-judgment amendment
incorporating the fact of Ahmed’s release would not have
cured the defect in the initial complaint. We acknowledged the
Commonwealth’s concession that Ahmed would not have been
barred from filing a new § 1983 complaint following his
release, and that any new matter would not have been subject
to the PLRA’s strictures. But we declared that Ahmed was
“bound by the PLRA because his suit was filed . . . almost three
years before he was released from prison.” Id. at 210.

        In applying Ahmed to Garrett’s case, the District Court
concluded that the filing of the initial complaint was the
unalterable starting point from which to consider a plaintiff’s
status as a prisoner. This over-reads Ahmed, the post-judgment
posture of which renders it inapposite to Garrett’s case.

       Ahmed was a prisoner subject to the PLRA when he




                               26
filed his complaint, and he remained a prisoner subject to the
PLRA when the District Court entered its final judgment.
Because he sought to reopen a final judgment, the policy
favoring the finality of judgments was implicated. The
permissive policy favoring amendment under Rule 15 was
simply not relevant. See Leisure Caviar, LLC v. U.S. Fish &
Wildlife Serv., 616 F.3d 612, 615–16 (6th Cir. 2010) (“[W]hen
a Rule 15 motion comes after a judgment against the plaintiff,
. . . Courts . . . must consider[] the competing interest of
protecting the finality of judgments and the expeditious
termination of litigation.” (emphasis and internal quotation
omitted)); see also 6 C. Wright & A. Miller, Federal Practice
and Procedure § 1489 (3d ed. 2019) (“To hold [that Rule 15
permits amendment after judgment] would enable the liberal
amendment policy of Rule 15(a) to be employed in a way that
is contrary to the philosophy favoring finality of judgments and
the expeditious termination of litigation.”).

        In the post-judgment context, the narrow grounds for
relief set forth in Rules 59 and 60 must guide a District Court’s
decision about whether an otherwise-final judgment should be
disturbed. Indeed:

       If a permissive amendment policy applied after
       adverse judgments, plaintiffs could use the court
       as a sounding board to discover holes in their
       arguments, then ‘reopen the case by amending
       their complaint to take account of the court’s
       decision.’ That would sidestep the narrow
       grounds for obtaining post-judgment relief under
       Rules 59 and 60, make the finality of judgments
       an interim concept and risk turning Rules 59 and
       60 into nullities.




                               27
Leisure Caviar, 616 F.3d at 616 (citations omitted). Thus, a
different set of rules emphasizing vastly different policies
pertained to the motion in Ahmed, and those rules do not apply
to Garrett’s case.

                               C.

       To the extent we were in need of reassurance that the
District Court’s expansive application of Ahmed is mistaken,
the Supreme Court’s unanimous decision in Jones v. Bock, 549
U.S. 199 (2007), provides such comfort. Bock does not
directly address the issues in Garrett’s appeal, nor does it
overrule Ahmed. It does, however, offer principles of critical
importance to our resolution of Garrett’s appeal and how we
must understand and apply Ahmed.

        In Bock, the Supreme Court considered a series of
procedural rules that the Sixth Circuit had adopted in an effort
to implement various aspects of the PLRA, including its
administrative exhaustion and screening requirements. The
Sixth Circuit’s rules required, inter alia, that: (1) a prisoner’s
complaint must include affirmative proof of exhaustion; (2) the
prisoner’s grievances must identify every individual who is
later named in the lawsuit; and (3) no part of the complaint may
proceed if any single claim is not properly exhausted, and leave
to amend to proceed with unexhausted claims is not permitted.

       The Supreme Court rejected the Sixth Circuit’s
approach, holding that “adopting different and more onerous
pleading rules to deal with particular categories of cases should
be done through established rulemaking procedures, and not on
a case-by-case basis by the courts.” Id. at 224. Thus, because
the PLRA did not impose the strict requirements that the Sixth




                               28
Circuit had adopted, the more generous pleading requirements
set forth in the Federal Rules controlled.

        Addressing each of the Sixth Circuit’s rules in turn, the
Supreme Court first held that administrative exhaustion in the
PLRA context, consistent with the general practice under the
Federal Rules, is an affirmative defense and not a pleading
requirement. Id. at 212. The Court stated, “we have explained
that courts should generally not depart from the usual practice
under the Federal Rules on the basis of perceived policy
concerns.” Id. Furthermore, it held “that the PLRA’s
screening requirement does not—explicitly or implicitly—
justify deviating from the usual procedural practice beyond the
departures specified by the PLRA itself.” Id. at 214. Indeed,
in other instances where Congress deviated from the usual
pleading requirements, “it did so expressly.” Id. at 216.

        Next, the Supreme Court rejected the Sixth Circuit’s
rule requiring that every defendant must be identified in the
initial prisoner grievance in order for the complaint to proceed,
concluding that “the lower court’s procedural rule lacks a
textual basis in the PLRA.” Id. at 217. Rather, the prisoner
must comply with the particular prison’s grievance procedures,
whatever those may be, in order to satisfy the PLRA’s
exhaustion requirement. Id. at 218.

       Finally, the Supreme Court rejected the Sixth Circuit’s
practice of dismissing the entire complaint when only some
claims were unexhausted. Although the practice had some
support in § 1997e(a), which states that “[n]o action shall be
brought” unless administrative remedies are exhausted, the
court was dismissive of this language as “boilerplate” that is
not sufficient to lead to dismissal of an entire action solely
because some claims are wanting. Id. at 220. Rather, the Court




                               29
held that the more general rule of practice applies, such that “if
a complaint contains both good and bad claims, the court
proceeds with the good and leaves the bad.” Id. at 221.

       Bock teaches, then, that the usual procedural rules apply
to PLRA cases unless the PLRA specifies otherwise, and that
a decision about whether to apply the usual procedural rules
should not be guided by “perceived policy concerns.” Id. at
212. Applying these important principles, we conclude that the
PLRA does not override the usual operation of Rule 15 here.
Accordingly, Garrett’s status as a non-prisoner at the time he
filed the TAC is determinative of the Medical Defendants’
administrative exhaustion defense.

                               D.

       As discussed in Section II.A., the normal operation of
Rule 15 means that, when filed, Garrett’s TAC became the
operative pleading. Because the TAC relates back to Garrett’s
original complaint, his change in status (i.e., his release)
operates to cure the original filing defect (i.e., his failure to
exhaust administrative remedies). See T Mobile, 913 F.3d at
328. There is nothing in the language of § 1997e(a) implicitly
or explicitly mandating a contrary approach.

        Our conclusion is consistent with our own case law. In
Hagan v. Rogers, 570 F.3d 146, 154–55 (3d Cir. 2009), for
example, we held that the PLRA cannot alter a rule of civil
procedure unless it makes an express reference to such a rule,
or it impliedly repeals it by “clear and manifest” intention to
do so.23 We therefore concluded that the PLRA does not

23
  Hagan, which was decided after Bock, did not directly apply
Bock. Nonetheless, its analysis and result are consistent with




                               30
displace the joinder rules set forth in Rule 20 because the
PLRA makes no reference to joinder, and because there is no
“irreconcilable conflict” between Rule 20 and the PLRA. Id.
at 155. Analogously, nothing in the PLRA’s administrative
exhaustion provision mentions Rule 15, much less alters the
text or operation of the rule.

        Indeed, we followed this approach even before the
Supreme Court decided Bock. In Grayson v. Mayview State
Hospital, 293 F.3d 103, 110 (3d Cir. 2002), and Shane v.
Fauver, 213 F.3d 113, 116–17 (3d Cir. 2000), we rejected the
argument that language in the PLRA directing that a court
“shall dismiss” a complaint under certain circumstances is
sufficient to override the more general procedural requirement
under Rule 15 that a litigant is entitled to amendment unless
amending the complaint would be inequitable or futile. In
Grayson, for instance, we concluded: “there is no reason that a
district court should fail to retain its pre-existing authority
under [Rule 15] to permit plaintiffs leave to amend.” Grayson,
293 F.3d at 111. Similarly, in Shane, we stated: “we are . . .
hesitant to conclude that Congress meant to change established
procedures without a clearer indication than we have here.”
Shane, 213 F.3d at 117.

       Looking beyond our own case law, a sister Circuit has
applied Bock to circumstances similar to Garrett’s, and that
Court reached a conclusion consistent with how we decide the
instant matter. In Jackson v. Fong, 870 F.3d 928 (9th Cir.
2017), the Ninth Circuit considered whether Jackson, a
prisoner who filed an initial complaint before administratively

Bock. Hagan, like Bock, concludes that the usual procedural
rules apply to PLRA cases unless the PLRA makes clear that a
departure from the rules is required.




                              31
exhausting his claims, and who was granted leave to amend his
complaint after his release, continued to be subject to the
PLRA’s exhaustion requirement. As the Ninth Circuit
summed up the matter, Jackson’s case turned on “whether the
court should look to the initiation of the suit (when Jackson
was a prisoner, and had not exhausted his remedies), or to
Jackson’s operative third amended complaint (filed when
Jackson was not a prisoner, and the exhaustion requirement did
not apply).” Id. at 933.

        The Ninth Circuit observed that the operative complaint
“completely supersedes” any earlier complaints, and that Bock
directs that an exhaustion defense under the PLRA should be
considered within the framework of the Federal Rules of Civil
Procedure. Id. at 934. Applying these principles, the Court
concluded that Jackson’s “amended complaint, filed when he
was no longer a prisoner, obviates an exhaustion defense.” Id.
In reaching its decision, the Ninth Circuit explicitly chose not
to follow our opinion in Ahmed, both because Ahmed pre-dates
Bock and because it did not apply Rule 15. Id. at 935.

        The Jackson Court dismissed several of the defendants’
policy concerns about the potential for its holding to lead to
litigation abuse by prisoners. It observed, for instance, that
Rule 15 permits a District Court discretion to deny leave to
amend, particularly where a prisoner appears to be “gaming the
courts” in some manner. Id. at 936. In addition, the Court
observed that an administrative exhaustion requirement after a
prisoner’s release would not serve the purpose of permitting
officials to address problems internally because, after release,
“there is no internal [grievance] process left to undermine.” Id.
Because Jackson could have chosen to file a new suit but did
not do so, his decision to amend promoted judicial economy.
Id.     Finally—and most importantly—the Ninth Circuit




                               32
observed that, under Bock, it did not have license to rely on
policy concerns in carving out exceptions to the Federal Rules
in any event. Id. at 937.

        Here, the Medical Defendants contend that we should
not follow Jackson. They state that Jackson is “very short” and
“gave virtually no serious thought to the implications of its
very simplistic holding,” Med. Def. Supp. Br. 24, arguing that
the decision overlooked the significant policy concerns at
stake. The Medical Defendants express concerns about
fairness, observing that they promptly raised their exhaustion
defense long before Garrett was released from prison. But,
they contend, only because the District Court granted Garrett
both a stay and several opportunities to amend, the District
Court did not issue its ruling until after his release. In addition,
they argue that permitting supplementation after release would
create an incentive for prisoner-plaintiffs to delay proceedings
until their release.      Id. at 28. These arguments are
unpersuasive.

        The decision of whether to permit a plaintiff to file an
amended or supplemental complaint under Rule 15 is within a
District Court’s discretion and is guided by Rule 15’s liberal
standards. See Fed. R. Civ. P. 15(a)(2) (“The court should
freely give leave [to amend] when justice so requires.”).
Garrett filed his TAC and FAC with leave of court. Rule 15
permits the District Court discretion to deny additional
amendments (after the initial amendment as of right, see Fed.
R. Civ. P. 15(a)(1)) precisely so that litigants will not try to
game the system by improperly delaying a case or otherwise
causing prejudice to a defendant’s validly raised defenses. As
the Jackson court aptly observed, “[d]istrict court discretion is
critical to assessing the fairness of amended pleadings.” 870
F.3d at 936.




                                33
        The Medical Defendants also worry that departments of
corrections, in denying release to prisoners, will be accused of
doing so solely for the improper reason of preserving their
exhaustion defense. Furthermore, according to Dr. Khatri, we
should consider a plaintiff’s prisoner status only at the time of
the initial complaint because: (1) an individual’s confinement
status might change during the course of the litigation; (2)
looking to confinement status at the time of the initial filing
serves judicial economy; and (3) a contrary conclusion would
“provide[] a loophole to the Statute which was not intended by
Congress,” Khatri Supp. Br. 22; see also Harris v. Garner, 216
F.3d 970, 981 (11th Cir. 2000) (en banc) (“[T]he intent of
Congress . . . was to reduce the number of prisoner lawsuits
filed.”).

        The problem with these arguments is that they are the
sort of “perceived policy concerns” that the Supreme Court has
directed cannot dictate whether we apply the usual pleading
rules.24 See Bock, 549 U.S. at 212 (“In a series of recent cases,
we have explained that courts should generally not depart from
the usual practice under the Federal Rules on the basis of
perceived policy concerns.”). Absent an explicit or implicit
justification contained in the PLRA itself for deviating from
the usual procedural practice under Rule 15, Bock directs that
we must set aside such concerns. See id. at 212–14.



24
   The changing of a plaintiff’s status is less a policy concern
than a practical administrative consideration. But it seems to
us a fairly straightforward exercise to assess an individual’s
status as a prisoner or non-prisoner—and hence the
applicability of the PLRA—as of the time of an amended or
supplemental pleading.




                               34
                              E.

       In support of their view that we should affirm the
District Court’s judgment, the Medical Defendants rely
primarily on the “express language of the PLRA”—namely, its
“[n]o action shall be brought” language. Khatri Supp. Br. 16.
But, as we have discussed, the Supreme Court has indicated
that this language is “boilerplate” and does not compel a
conclusion that the usual procedural rules no longer apply.
Bock, 549 U.S. at 220. The Medical Defendants point to
nothing within the language of the PLRA directing a deviation
from the usual operation of Rule 15. See Bock, 549 U.S. at
214.

       Also in support of their view, the Medical Defendants
rely on Ahmed, arguing that Garrett’s release does not free him
from application of the PLRA, including its exhaustion
requirement. They cite Ahmed for a general proposition that a
released prisoner cannot employ Rule 15 to show that his
release renders the PLRA inapplicable. But as we have already
discussed, their argument erroneously extends Ahmed beyond
its post-judgment posture and puts it in tension with the
Supreme Court’s opinion in Bock. We cannot agree with this
interpretation.

        The Medical Defendants also point to the Eleventh
Circuit’s decision in Harris v. Garner, 216 F.3d at 970. There,
a group of inmates filed a civil suit under the PLRA but, by the
time the District Court entered judgment, more than half of the
plaintiffs had been released. The question before the Harris
Court was whether the PLRA’s provision stating that “[n]o
Federal civil action may be brought by a prisoner . . . without




                              35
a prior showing of physical injury,” 42 U.S.C. § 1997e(e),
continued to apply to the released prisoners.

        The Eleventh Circuit concluded that the PLRA’s “[n]o
. . . action may be brought” language refers specifically and
exclusively to the initial commencement of the lawsuit.
Harris, 216 F.3d at 974. The released prisoners did not
properly file an amended or supplemental complaint to reflect
their release, but the Harris Court held that an amendment or
supplement would have made no difference because “the
confinement status of the plaintiffs at any time after the lawsuit
is filed is beside the point.” Id. at 981.

      According to the Eleventh Circuit, its interpretation of
the PLRA is consistent with Rule 15:

       In proper circumstances and when the
       requirements contained in Rule 15 are met, the
       rule does permit amendments or supplements to
       pleadings in order to bring to the attention of the
       court changes in the facts, but other law—in this
       instance [the PLRA]—determines whether those
       changes in the facts make any difference.25

25
  Indeed, the Harris Court observed that, if the PLRA conflicts
with Rule 15, then “the rule would have to yield to the later-
enacted statute to the extent of the conflict.” 216 F.3d at 982.
We agree with this basic principle, which is consistent with the
Supreme Court’s decision in Bock. See Bock, 549 U.S. at 216
(“[W]hen Congress meant to depart from the usual procedural
requirements, it did so expressly.”). We do not share the
Eleventh Circuit’s view, however, that the PLRA expressly
overrides Rule 15 with regard to the administrative exhaustion
requirement. Such a conclusion, in our view, stands in tension




                               36
Id. at 982. But because the point of reference is the time of the
original filing, ostensibly curative Rule 15 amendments or
supplements are irrelevant to the viability of the suit.

        We decline to adopt the Eleventh Circuit’s analysis.
Harris, which was decided prior to the Supreme Court’s
decision in Bock, purports to rely on the “plain and ordinary
meaning” of the language of the PLRA—namely, the “[n]o . .
. action may be brought” language. Id. at 974. In Bock, the
Supreme Court described the nearly identical language of the
PLRA’s exhaustion provision as “boilerplate language” that
should not “lead to the dismissal of an entire action if a single
claim fails to meet the pertinent standards.” Bock, 549 U.S. at
220. Applying Bock, as we must, we cannot agree with the
Eleventh Circuit’s interpretation. The PLRA is not sufficiently
plain in its meaning to override the usual operation of Rule 15.
See id. at 214.

       In sum, we conclude that there is nothing in the PLRA
to indicate that a plaintiff cannot employ Rule 15 to file a
supplemental pleading to cure an initial filing defect. Because
Garrett filed the TAC as a non-prisoner, administrative
exhaustion was not an appropriate basis for its dismissal. We
will therefore vacate the District Court’s dismissal of Garrett’s
claims against the Medical Defendants for failure to exhaust
administrative remedies.




with Bock and its characterization of the “[n]o action shall be
brought” phrase as “boilerplate language.” Id. at 220.




                               37
                              III.

        We turn next to Garrett’s claims in the FAC against the
Corrections Defendants, which the District Court dismissed for
failure to satisfy Rule 8. We review the dismissal for abuse of
discretion.26 In re Westinghouse Sec. Litig., 90 F.3d 696, 702
(3d Cir. 1996); Davis v. Ruby Foods, Inc., 269 F.3d 818, 820
(7th Cir. 2001); 5 C. Wright & A. Miller, Federal Practice and
Procedure § 1217 (3d ed. 2019).

       In conducting our review, we must keep in mind the
principles that guide the exercise of that discretion. At the
outset, we recognize that the decision to dismiss a complaint
should not be entered lightly because it “forecloses inquiry into
the merits.” Schaedler v. Reading Eagle Publ’n, Inc., 370 F.2d
795, 798 (3d Cir. 1967). We also note that it is an abuse of
discretion to dismiss an entire complaint if it contains some
claims that satisfy Rule 8. See Frazier v. Se. Pa. Transp. Auth.,
785 F.2d 65, 68 (3d Cir. 1986), abrogated on other grounds by
Leatherman v. Tarrant Cty. Narcotics Intelligence &
Coordination Unit, 507 U.S. 163 (1993) and Swierkiewicz v.
Sorema N.A., 534 U.S. 506 (2002) (reversing the dismissal of


26
   Garrett asserts that we should conduct a de novo review of
whether the District Court applied the proper liberal pleading
standard to Garrett’s FAC. Higgs v. Att’y Gen., 655 F.3d 333,
339 n.6 (3d Cir. 2011). He is wrong. The District Court
correctly identified the liberal construction standard applicable
to Garrett’s pro se pleadings. See Erickson v. Pardus, 551 U.S.
89, 94 (2007) (per curiam). We therefore consider whether the
District Court abused its discretion in applying that standard,
not the legal question of whether the District Court employed
the correct standard in the first instance.




                               38
the entire complaint as “broad and conclusory” where the
complaint set forth four claims with adequate specificity).
Perhaps most importantly here, we recognize that Garrett was
proceeding without the assistance of counsel at the time he
filed the FAC.

        “Pleadings must be construed so as to do justice.” Fed.
R. Civ. P. 8(e). This already liberal standard is “even more
pronounced” where a plaintiff files the complaint without the
assistance of counsel. Erickson v. Pardus, 551 U.S. 89, 94
(2007) (per curiam); Alston v. Parker, 363 F.3d 229, 234 (3d
Cir. 2004); Schaedler, 370 F.2d at 798. Courts are more
forgiving of pro se litigants for filing relatively unorganized or
somewhat lengthy complaints. Wright & Miller, supra,
§ 1217. This practice is driven by an understanding that a court
must make reasonable allowances to protect pro se litigants
from the inadvertent forfeiture of important rights due merely
to their lack of legal training. See Higgs v. Att’y Gen., 655 F.3d
333,339 (3d Cir. 2011).

        Ultimately, the question before us is not whether we
might have chosen a more lenient course than dismissal in the
first instance, but rather whether the District Court abused its
discretion in ordering the dismissal. Westinghouse, 90 F.3d at
702.

                               A.

       Rule 8 imposes “minimal burdens on the plaintiff at the
pleading stage.” Frazier, 785 F.2d at 67. Under Rule 8(a)(2),
a complaint need only contain “a short and plain statement of
the claim showing that the pleader is entitled to relief.” Fed.
R. Civ. P. 8(a)(2). Further, Rule 8(d)(1) provides that “[e]ach
allegation must be simple, concise, and direct.” Fed. R. Civ.




                               39
P. 8(d)(1). Fundamentally, Rule 8 requires that a complaint
provide fair notice of “what the . . . claim is and the grounds
upon which it rests.” Erickson, 551 U.S. at 93 (quoting Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The
rule “ensure[s] that claims [are] not filtered for merit at the
pleading stage, but [are] determined on their merits rather than
through missteps in pleading.” J. Moore, 2 Moore’s Federal
Practice § 8.04[1][a] (3d ed. 2019).

       To satisfy the rule, a complaint must make a showing
sufficient to justify moving past the pleading stage. Phillips v.
Cty. of Allegheny, 515 F.3d 224, 234–235 (3d Cir. 2008).
“[T]his obligation is not burdensome, but it is nonetheless an
essential obligation.” Allan Ides, Bell Atlantic and the
Principle of Substantive Sufficiency Under Federal Rule of
Civil Procedure 8(a)(2): Toward a Structured Approach to
Federal Pleading Practice, 243 F.R.D. 604, 609 (2006). The
claim must have “facial plausibility,” which means that the
“plaintiff [must] plead[] factual content that allows the court to
draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009). Conclusory allegations of liability are insufficient. See
id. at 678–79 (“Rule 8 . . . does not unlock the doors of
discovery for a plaintiff armed with nothing more than
conclusions.”). Rule 8 thus requires that the pleading “possess
enough heft” to demonstrate an entitlement to relief. Bell
Atlantic, 550 U.S. at 557.

        In assessing whether a pleading satisfies Rule 8, there is
no bright-line rule to be applied. “Inevitably, the sufficiency
of a complaint must be determined on a case-by-case basis.”
Frazier, 785 F.2d at 68. The circumstances surrounding the
particular pleading, including the nature of the action, the sort
of relief being sought, the availability of information, and other




                               40
practical considerations must guide the inquiry into whether
the litigant’s statement of his claim qualifies as “short and
plain.” See Wright & Miller, supra, § 1217. Put simply,
“judging the sufficiency of a pleading is a context-dependent
exercise.” W. Penn Allegheny Health Sys., Inc. v. UPMC, 627
F.3d 85, 98 (3d Cir. 2010); see also Sweda v. Univ. of Pa., 923
F.3d 320, 326 (3d Cir. 2019) (Rule 8 “operate[s] with
contextual specificity.”).

                               B.

        We first consider Rule 8’s “short” statement
requirement. Certainly, there can be no single “proper length”
for stating a particular claim. The level of factual detail will
vary with the complexity of the claim asserted. Moore, supra,
§ 8.04[1][d]. But a district court acts within its discretion when
it dismisses an excessively prolix and overlong complaint,
particularly where a plaintiff declines an express invitation to
better tailor her pleading. For instance, in Westinghouse, we
concluded that the District Court properly exercised its
discretion in dismissing counsel’s 240-page, 600-paragraph
complaint that included a 50-plus-page “overview” of the
allegedly wrongful conduct. 90 F.3d at 703. We observed that
the Westinghouse complaint was “unnecessarily complicated
and verbose.” Id. And notably, the District Court had not
dismissed the complaint outright, but rather directed the
plaintiffs to submit a third amended complaint “containing
only those allegations relevant to what were, in the court’s
view, the remaining viable claims.” Id. We viewed the District
Court’s actions as “mak[ing] a tremendous amount of sense”
given the state of the original complaint and Rule 8’s goal of




                               41
encouraging litigation on the merits, even though the plaintiffs
had declined the opportunity to amend. Id.

        Next, we turn to the “plain” statement requirement,
which prompts us to ask whether, liberally construed, a
pleading “identifies discrete defendants and the actions taken
by these defendants” in regard to the plaintiff’s claims. See
Harnage v. Lightner, 916 F.3d 138, 141 (2d Cir. 2019) (per
curiam). Naturally, a pleading that is so “vague or ambiguous”
that a defendant cannot reasonably be expected to respond to it
will not satisfy Rule 8. Schaedler, 370 F.2d at 799; see also
Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995). And, of
course, “[t]he dismissal of a complaint on the ground that it is
unintelligible is unexceptional” because it cannot satisfy the
basic notice function of a pleading. Ruby Foods, 269 F.3d at
820 (citing Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.
1988)).

         A statement of a claim may be “plain” even if it does
not include every name, date, and location of the incidents at
issue. See Frazier, 785 F.2d at 68 (“While plaintiffs may be
expected to know the injuries they allegedly have suffered, it
is not reasonable to expect them to be familiar at the complaint
stage with the full range of the defendants’ practices under
challenge.”); see also Harnage, 916 F.3d at 142 ( “[T]he failure
to allege specific dates does not necessarily run afoul of Rule
8, especially where . . . the plaintiff lacks ready access to his
medical records.”). Missing details or superfluous material do
not necessarily render a complaint unintelligible. Indeed, even
if it is vague, repetitious, or contains extraneous information, a
pro se complaint’s language will ordinarily be “plain” if it
presents cognizable legal claims to which a defendant can
respond on the merits. Alston, 363 F.3d at 234; Bethea v. Reid,
445 F.2d 1163, 1165 (3d Cir. 1971); see also Ruby Foods, 269




                               42
F.3d at 820 (pro se complaint, though prolix, “appears to state
a claim that would withstand challenge under Fed. R. Civ. P.
12(b)(6)”); Simmons, 49 F.3d at 87–88 (concluding that
“[t]hough perhaps some details [were] lacking” and
“extraneous details” were included, “it [was] evident that
defendants understood the nature of Simmons’s claims” based
on their response to it).

        Paying heed to the foregoing principles, the Seventh
Circuit has held that a district court abuses its discretion when
a pro se complaint is dismissed “merely because it contains
repetitious and irrelevant matter,” so long as that “disposable
husk [surrounds] . . . a core of proper pleading.” 27 Ruby Foods,
269 F.3d at 820. Similarly, the Second Circuit has held that
dismissal of pro se complaints “is usually reserved for those
cases in which the complaint is so confused, ambiguous,
vague, or otherwise unintelligible that its true substance, if any,
is well disguised.” Salahuddin, 861 F.2d at 42.

                                C.

       It is apparent that the District Court abused its discretion
in ordering dismissal here. The claims in Garrett’s pro se FAC
are sufficiently “short” and “plain,” and the FAC adequately
puts a number of the defendants on notice of Garrett’s claims
and makes a sufficient showing of enough factual matter (when


27
   The Seventh Circuit recognized that this proposition is not
without limits, implicitly acknowledging that burying a claim
in an excessively lengthy complaint may violate Rule 8. It
therefore indicated its agreement with our Court’s dismissal of
the 240-page complaint in Westinghouse. Ruby Foods, 269
F.3d at 821.




                                43
taken as true) to plausibly suggest that Garrett can satisfy the
elements of his § 1983 claims. See Phillips, 515 F.3d at 235.

       Obviously, the 15-page FAC is drastically shorter than
the 240-page complaint that was properly dismissed in
Westinghouse, and shorter than even the 20-page complaint
that survived dismissal in Ruby Foods. It is apparent that
Garrett followed the Magistrate Judge’s instruction that his
TAC had been too lengthy (the FAC is less than half the TAC’s
length because Garrett trimmed approximately 20 pages from
it).

       Under § 1983, a plaintiff must plead a deprivation of a
constitutional right by a person acting under the color of state
law. See Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 907
(3d Cir. 1997). In the FAC, Garrett claims that the Corrections
Defendants violated the Constitution by being deliberately
indifferent to his serious medical needs and by retaliating
against him. Garrett provides factual allegations setting forth
particularized descriptions of actions taken by several of the
individual defendants that plausibly support these claims,
including:

       • “On April 1, 2014, Plaintiff was being escorted by
         another inmate along the walkway, when Sgt.
         Woomer and Unit Manager Defelice told the inmate
         not to help or assist the Plaintiff. . . . As Plaintiff
         attempted to comply and return without any
         assistance, Plaintiff eventually collapsed, striking
         the ground hard. Sgt. Woomer witnessed this, and
         told plaintiff to ‘crawl like a dog.’” JA 353.

       • “On April 24, 2014, 8:00 pm, Officer Hunt used
         Official Oppression and the intimidation of a




                              44
   witness. Officer Hunt called plaintiff [racial slur]
   and threatened to block card him if he was seen
   having an inmate assist him.” JA 355.

• “On May 11, 2014. Plaintiff had experienced chest
  and back pain and could not stand for count.
  Plaintiff informed Block C.O. McClellan, who in
  turn notified the medical department. It took them
  75 mins to respond. Nurse Rich arrived with a
  wheelchair at FA-Unit cell 6. Nurse Rich stated that
  they were going to intentionally alter his medical
  file, and he would be returned to the housing unit.”
  JA 354.

• “On May 11, 2014 Plaintiff’s medical file was
  altered, ECG reports were destroyed by Nurse
  Barnes. Plaintiff suffered disregard for his health
  and safety as well as the ignoring of a serious
  medical need had been shown.” JA 355.

• “On June 15, 2014 between 1:30 and 2:00 pm, Sgt.
  James came to cell 6 and opened the door while
  Plaintiff was sleeping. Plaintiff’s cell mate . . .
  witnessed Sgt. James slap Plaintiff in the chest as he
  was sleeping. Sgt. James[’s] demeanor and behavior
  was vindictive, and he told the Plaintiff the
  misconduct from earlier. This action was caught on
  surveillance cameras aimed at cell 6.” JA 355.

• “On July 9, 2014 Plaintiff suffered a fall in the all-
  metal accessible shower because he was denied his
  assistive devices. Officers McClellan, Hunt, Sgt.
  Young, and unit manager Barber did not allow




                       45
          Plaintiff to use the handicapped accessible shower
          facility.” JA 355.

       Notwithstanding their argument that Garrett’s FAC was
deficient, the Corrections Defendants nevertheless respond to
the merits of several of his claims in their appellate brief. They
argue, for instance, that Woomer and DeFelice “cannot be
faulted for following doctor’s orders,” Hunt and Woomer
cannot be held liable because insults and epithets are “not
actionable under Section 1983,” and Nurse Barnes can be
accused of nothing more than medical malpractice in
administering the EKG. Corr. Def. Supp. Br. 21–23.
Similarly, they contend that Garrett’s fall in the shower does
not plausibly rise to the level of a constitutional violation
because it is “actionable, at best, as a slip and fall negligence
case sounding in tort.” Id. at 24. Without addressing the
validity of the Corrections Defendants’ arguments,28 we
believe their brief demonstrates that it was possible to
understand and engage with Garrett’s claims on their merits.
See Ruby Foods, 269 F.3d at 820 (suggesting that any claim
that may survive a Rule 12(b)(6) challenge meets the pleading
requirements of Rule 8).



28
   The Corrections Defendants did not move in the District
Court to dismiss pursuant to Rule 12(b)(6) of the Federal Rules
of Civil Procedure, and never otherwise presented these merits-
based arguments. Accordingly, we will not address them in the
first instance on appeal. See Tri-M Group, LLC v. Sharp, 638
F.3d 406, 416 (3d Cir. 2011) (generally, an argument not
presented to a district court in the first instance will not be
considered).




                               46
       We also observe that two of these claims (the June 15,
2014 slap on the chest and the July 9, 2014 fall in the shower)
were administratively exhausted within the prison grievance
system before Garrett filed the FAC. Garrett used similar
descriptions in the FAC to those in his prison grievances.
Tellingly, the Grievance Officer was able to discern Garrett’s
claims and to pass upon their merits. When the same claims
appeared in Garrett’s FAC, the Corrections Defendants should
have likewise been able to understand them and formulate a
substantive response.

       The Corrections Defendants contend that we should
uphold the District Court’s Rule 8 dismissal because Garrett
previously had been given several opportunities to amend.
They argue that Garrett is “incapable or not willing to abide by
the Court’s instructions.” Corr. Def. Supp. Br. 26. We
disagree. It is apparent that Garrett made a genuine effort to
revise his FAC to respond to the Magistrate Judge’s critique of
the TAC. This is simply not a case in which leave to amend
was previously given and the successive pleadings “remain
prolix and unintelligible.” See Salahuddin, 861 F.2d at 42.

                              D.

       In conclusion, there are claims in Garrett’s pro se FAC
against the Corrections Defendants that satisfy the “short and
plain statement” requirement. Fed. R. Civ. P. 8(a)(2). While
the complaint is far from perfect, we cannot agree with the
Magistrate Judge’s assessment, adopted by the District Court,
that “Plaintiff’s factual and legal allegations are, to a
substantial extent, incomprehensible” and that the FAC
contains “virtually no detail as to who did what and when.” JA
22.




                              47
       We are always mindful that the abuse of discretion
standard of review is highly deferential. And we are not
unsympathetic to the difficulties and frustrations the
Magistrate Judge experienced in managing a case that involved
various iterations of a complaint. Yet we simply cannot
conclude that the District Court’s sweeping dismissal of all the
claims in the FAC was a proper exercise of discretion. We will
therefore vacate and remand the matter for further
proceedings.29




29
   Our conclusion that the District Court erred by dismissing
the FAC under Rule 8 should not be construed as a
determination on our part that there are no appropriate bases
for dismissal of some or all of the claims against the
Corrections Defendants in the FAC. For instance, if certain
defendants were not timely served, the claims against them
might properly be subject to dismissal under Rule 4(m). In
addition, there may be valid arguments that Garrett has failed
to state a claim against some or all of the Corrections
Defendants, and so dismissal under Rule 12(b)(6) could be
warranted. Finally, it is possible that Rule 8 might be
employed surgically as to certain specific defendants if no
“short and plain” statement of a claim is discernable. Yet here,
because it was an abuse of discretion to dismiss all of the
claims against the Corrections Defendants for failure to
comply with Rule 8 when it is apparent that some claims satisfy
the rule, we will vacate the dismissal and remand to the District
Court to carefully consider those possibilities if and when they
have been properly presented and briefed by the parties.




                               48
                              IV.

        For all of the reasons discussed, we will vacate the
dismissal of the claims against the Medical Defendants for
failure to exhaust administrative remedies, and the dismissal of
the claims against the Corrections Defendants for failure to
comply with Rule 8. We will remand the matter for further
proceedings consistent with this opinion.




                              49